
	
		II
		111th CONGRESS
		1st Session
		S. 291
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2009
			Mr. Brownback (for
			 himself, Mr. Roberts, and
			 Mr. Bond) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To provide for certain requirements related to the
		  closing of the Guantanamo Bay detention facility.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Guantanamo Bay Detention Facility
			 Safe Closure Act of 2009.
		2.Requirements for
			 closing Guantanamo Bay detention facility
			(a)Notification
			 requirementThe President shall notify the congressional defense
			 committees at least 90 days before taking any action associated with the
			 closure of the Department of Defense detention facility at Guantanamo Bay,
			 Cuba, and the subsequent transfer of any persons detained at that facility to a
			 new detention facility in the United States.
			(b)StudyThe
			 notification under subsection (a) shall include the submission to the
			 congressional defense committees of a study of the feasibility of closing the
			 Department of Defense detention facility at Guantanamo Bay, Cuba. The study
			 shall address the legal ramifications and the security, infrastructure, and
			 other support requirements associated with closing the detention facility and
			 transferring persons to a new detention facility in the United States,
			 including an assessment of the following:
				(1)The available
			 space at a new detention facility.
				(2)The ability to
			 separate persons transferred to a new detention facility from any other
			 individuals already detained at such facility.
				(3)The number of
			 security guards and support personnel required to undertake the detention of
			 persons transferred to a new detention facility and a description of the
			 barracks and other facilities necessary for such security guards and support
			 personnel.
				(4)The nature and
			 cost of any security enhancements to an existing military installation that
			 might be chosen to host a new detention facility.
				(5)A comparison of
			 the costs described in paragraph (4) with the estimated costs of constructing a
			 new detention facility that is physically separate from any existing military
			 installation or civilian prison.
				(6)The advisability
			 of expending the funds described in paragraphs (4) and (5) in light of the
			 prior obligation and expenditure of amounts for the detention facility at
			 Guantanamo Bay, Cuba.
				(7)The proximity of
			 a new detention facility to—
					(A)private
			 land;
					(B)civilian
			 populations; and
					(C)other military
			 activities (if a new detention facility is or would be located on or near an
			 existing military installation).
					(8)The degree to
			 which a new detention facility must be self-contained, including the existence
			 of—
					(A)on-site medical
			 facilities available 24 hours per day;
					(B)dedicated fire
			 fighting capabilities;
					(C)space for legal
			 proceedings; and
					(D)recreational
			 facilities comparable to those available at the detention facility at
			 Guantanamo Bay, Cuba.
					(9)The advisability
			 of performing interrogations of persons transferred to the new detention
			 facility.
				(10)The potential
			 that persons transferred to the new detention facility may be detained
			 indefinitely.
				(11)The impact that
			 a new detention facility, if established on an existing military installation,
			 would have on ongoing military activities at such installation.
				(12)The suitability
			 for purposes of handling detainees of any military installation or other
			 facility owned by the United States that has been closed or is scheduled to be
			 closed under the defense base closure and realignment process.
				(13)The possibility
			 of transferring detainees to United States military installations located
			 outside the United States or to the custody of foreign governments.
				(c)Relocation
			 planThe notification required under subsection (a) shall include
			 a plan to relocate the persons detained at the detention facility in Guantanamo
			 Bay, Cuba, that is fully consistent with the results of the study conducted
			 pursuant to subsection (b).
			(d)Congressional
			 defense committees definedIn this section, the term
			 congressional defense committees means—
				(1)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
				
